Title: Franclieu to Thomas Jefferson, 6 June 1816
From: Franclieu, Louis Henri Camille Pasquier, comte de
To: Jefferson, Thomas


          
            
              Monsieur Ancien president,
               Senlis (oise) 6 juin 1816./.
            
            des malheurs ont passé Sur la france. votre Cœur genereux vous y aura fait Compatir. francais, le desir de les prevenir me dicta quelques ecrits.
            jai l’honneur de Vous les Soumettre, de Vous en faire hommage.
            les principes vrais que jai Voulu Saisir Sont de tous les lieux et les tems.
            
              agreez je Vous prie lexpression de ma Respectueuse Consideration
              
                
                  Le Cte De Franclieu.
                
                
                  ancien Capt de dragons Francais.
                
              
            
          
          
            1er Ces feuills plates devaient vous avoir été adressées./.
          
         
          Editors’ Translation
          
            
              
                Mr. former president,
                 Senlis (Oise) 6 June 1816./.
              
              Misfortunes have befallen France. Your generous heart must have made you sympathetic. As a Frenchman, the desire to prevent them moved me to write a few pieces.
              I have the honor to submit them as an homage to you.
              The true principles I wanted to grasp belong to all places and times.
              
                Accept, I pray you, the expression of my respectful consideration
                
                  
                    Comte de Franclieu.
                  
                  
                    former captain of the French dragoons.
                  
                
              
            
            
              1st These humble sheets should have been addressed to you./.
            
          
        